FULL TEXT.
THOMAS, J.
¶ Error is prosecuted to this court from a judg-ent of the Court of Common Pleas obtained l'y the defendant in error against the plaintiff in error for salary claimed to be due for services rendered in the capacity of city engineer of said city. It appears and it is admitted that the defendant in error was appointed to the position and rendered the services, but it is claimed that he was only an employe and that at the time no certificate had been filed showing that the money was to the credit of the fund from which he was to be paid as required by the “Burns Law.” It is admitted that the office of City Engineer had been created by ordinance of the city council and which had not been repealed by the council at the time of appointment.
It is claimed on behalf of the city that the o .dinance was repealed by implication when the new Municipal Code was enacted. We do not agree with counsel on this proposition. We are of the' opinion that the ordinance was in full force and effect when the defendant in error was appointed, that he was an officer and that the provisions of tjie “Bums Law” do not apply to his appointment.
The judgment of the Court of Common Pleas is therefore Affirmed.
(Middleton, PJ., and Mauds, J., concur.)